Citation Nr: 1451075	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits in excess of $2,588.00, to include the appellant's status as a child of the Veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from February 1943 to May 1945.  The Veteran died in June 1994.  His widow (hereinafter, "payee") died in May 2010.  The appellant is the daughter of the payee.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied accrued benefits in excess of $2,588.00 to the appellant.  In January 2012, the PMC issued another rating decision that denied accrued benefits in excess of the amount previously paid.  The appellant filed a Notice of Disagreement in February 2012.  The RO furnished the appellant a Statement of the Case in June 2012, and the appellant filed a Substantive Appeal (VA Form 9) later in July 2012.


FINDINGS OF FACT

1.  The Veteran died in June 1994, and he had no pending claims before VA at the time of his death. 

2.  In August 2009, the payee filed a claim for death pension/special monthly pension based upon the need for aid and attendance of another person. 

3.  The payee died in May 2010, prior to the adjudication of her competency claim.   

4.  The appellant is the daughter of the payee, is over the age of 23 years, and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.

5.  The appellant paid certain funeral expenses for the payee, for which VA reimbursed her in full.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $2,588.00 have not been met.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of the VCAA is necessary in this case.

Claim for Accrued Benefits

The appellant contends that she is entitled to accrued benefits in excess of the $2,588.00 already paid to her for reimbursement of the payee's funeral expenses.  In addition, the appellant claims that she is entitled to unpaid benefits due to the payee at the time of her death.

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent. 38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child.... or dependent parents").  

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Review of the record shows that in August 2009, subsequent to the Veteran's death, the payee filed a claim for death pension/special monthly pension based upon the need for aid and attendance of another person.  In March 2010, the payee was granted aid and attendance benefits, but a finding of incompetency was proposed, which delayed receipt of benefits until a fiduciary was appointed for the payee.  Sadly, the payee died in May 2010 before the issue of competency was adjudicated by the Regional Office.  The payee only received benefits for aid and attendance at the beginning of May 2010, which accounted for the prior month of April 2010 when the appellant's fiduciary appointment was recorded by the RO.  In November 2010, the payee's daughter, the appellant, filed an informal claim for accrued benefits based upon the payee's claim for death pension benefits/special monthly pension based upon the need for aid and attendance for the seven months of unpaid benefits due to the payee, as well as reimbursement of expenses paid for last sickness and burial of the payee.  

The appellant is the daughter of the payee; however, she is over the age of 23 and has not been deemed permanently incapable of self-support.  (There is no birth certificate of record for the appellant.  However, in the January 2011 formal claim for accrued benefits, the appellant indicated that she was born in November 1943.)  Moreover, the evidence of record shows that the appellant is not the child of the Veteran.  (In the payee's August 2009 application for benefits, she listed herself as being married twice; the Veteran being her second marriage in September 1974.  At this time, the appellant would have been approximately 30 years old.  The payee also listed the Veteran as having been married twice; his first marriage ended in 1963.)  Based on the evidence of record, the appellant cannot qualify as a "child" for VA purposes who may be awarded accrued benefits.  While the Board is sympathetic to the appellant's claim, she does not have legal standing to recover the entirety of the accrued benefits she asserts were due to the payee at the time of her death.  38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57(a), 3.1000. 

However, accrued benefits can also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).

The record reflects that VA reimbursed the appellant for expenses relating to cremation and other expenses to the funeral home in the amount of $2,588.00, as reflected in the June 2012 statement of the case.  As shown in a May 2012 statement in support of claim (VA Form 21-4138), the appellant indicated that the payee paid with her own funds for her assisted living expenses while she was living; there was no outstanding debt to the facility when she died.  In May 2011, the appellant submitted a statement in support of her claim that she paid for the payee's cremation services in the amount of $2,288.00, for headstone cutting services, in the amount of $195.00, and obituary services, in the amount of $105.00, for a total of $2,588.00.  She also submitted copies of the invoices showing payment.  The appellant has been reimbursed by VA for all necessary last expenses she incurred.  She is not entitled to any additional accrued benefits.  

The appellant's claim for reimbursement includes additional expenses she incurred due to food services for the payee's memorial service ($646.25), legal fees paid in order to probate the payee's will ($810.00), and assisted living costs paid by the payee while she was still living ($31,136.00).  These are not considered necessary parts of the funeral costs and were not owed by the payee at the time of her death.  Furthermore, the payee's assisted living fees were used by VA as a medical deduction when calculating her income for VA purposes to be able to grant her the maximum amount payable to a surviving spouse with no dependents for aid and attendance benefits.  Additionally, the evidence shows that the payee used her own funds to pay for her assisted living costs, and her estate has not paid any additional assisted living costs since her date of death.  As a result, the appellant is not entitled to reimbursement of these additional expenses.

The Board is sympathetic to the appellant and greatly appreciates the Veteran's honorable service to his country.  Unfortunately, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As described, there is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has no legal basis to claim entitlement to accrued benefits beyond the $2,588.00 already paid.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  Id. at 430.


ORDER

Entitlement to accrued benefits in excess of $2,588.00 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


